Citation Nr: 1634577	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for costochondritis and fibromyalgia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1974 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied service connection for depression and a rating in excess of 10 percent for costochondritis.  

A June 2011 rating decision by the RO in Oakland, California, granted service connection for fibromyalgia and assigned a 40 percent rating effective November 17, 2009.  Then, a May 2014 rating decision granted an earlier effective date of February 29, 2008, for the award of service connection for fibromyalgia and evaluated the fibromyalgia with the costochondritis.  A March 2015 rating decision granted service connection for major depressive disorder with somatic symptom disorder.  Thus, that issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is needed to address a procedural deficiency.

A July 2014 report of contact reflects that the Veteran did not receive the statement of the case that, according to a letter from her Congressman, had been sent in May 2014.  The Veteran requested that the statement of the case be resent and that she be provided an extension of time to respond.  The statement of the case was to be resent and additional time was to be granted.  

On a VA Form 9 received later that month, the Veteran indicated that she did not receive the statement of the case with the VA Form 9.  

To ensure due process, the AOJ should resend the May 2014 statement of the case.  As the Veteran has already perfected an appeal by filing a VA Form 9, she does not need to file another one in response to the statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a rating in excess of 40 percent for costochondritis and fibromyalgia.  Advise the Veteran that she does not need to submit another VA Form 9 but that she may submit additional information or evidence in support of her claim.  Allow the appropriate time for response.  If the Veteran submits any information or evidence, then readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

